Citation Nr: 1126956	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  05-36 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a vision disorder, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to April 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision by the RO in Houston, Texas that in pertinent part, denied service connection for vision loss.  A videoconference hearing was held before the undersigned Veterans Law Judge in January 2010.

The Board remanded the appeal for service connection for a vision disorder in February 2010 for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran does not have a vision disorder as a result of his active service, or that is due to service-connected diabetes mellitus.


CONCLUSION OF LAW

A vision disorder was not incurred in or aggravated during active service and is not proximately due to or the result of a service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant notice by letters dated in April 2004, October 2006, and April 2010.

The Board notes that 38 C.F.R. § 3.310 (pertaining to secondary service connection) was amended effective October 10, 2006, and the Veteran was notified of the amendment by an April 2010 letter.  The claim was readjudicated in a May 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence including VA and private medical records, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.   

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran and his representative contend that he has a vision disorder that was either incurred in service or is related to his service-connected diabetes mellitus.

In this regard, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records reflect that on entrance medical examination in September 1961, the Veteran's distant vision was 20/20 bilaterally; his eyes were clinically normal on examination.  On separation medical examination in April 1966, the Veteran's distant vision was 20/20 bilaterally.  His eyes were clinically normal on examination.  Service treatment records are negative for complaints or diagnosis of an eye disorder.

In March 2004, the Veteran filed a claim for service connection for a vision disorder.

At a September 2004 VA diabetes examination, the Veteran reported that it had been years since he had an eye examination, but he had no history of diabetic retinopathy.  He reported that approximately one year ago, his doctor told him he was a borderline diabetic.  After an examination, diabetes mellitus was diagnosed.

At a September 2004 VA eye examination, the Veteran complained of mild blurred vision at distance.  The examiner noted that the claims file was reviewed.  On examination, there were multiple papillomas of both eyelids.  An eye examination was performed, and the diagnostic impression was presbyopia/refractive errors, no retinopathy in both eyes, and mild hypertensive vessel crossing changes in both eyes.  The examiner opined that the Veteran's current vision complaints were more likely than not due to refractive errors, and not as likely as not due to a diagnosis of diabetes or hypertension.  There were mild vessel changes which were more likely than not the result of a history of hypertension.  A prescription for glasses was provided.

In an April 2005 notice of disagreement, the Veteran contended that he incurred vision loss and other disabilities due to Agent Orange exposure in Vietnam.

In an October 2006 rating decision, the RO granted service connection for diabetes mellitus type II.

VA outpatient treatment records dated from 2004 to 2008 reflect treatment for diabetes mellitus but are negative for a diagnosis of an eye disorder.  At a December 2006 VA diabetic retinopathy surveillance consultation, it was noted that the Veteran's corrected distance vision was 20/20 in the right eye, and 20/30 in the left eye.  The Veteran was scheduled for diabetic teleretinal imaging.  On eye consult in November 2008, uncorrected vision was 20/30 in both eyes.

A VA diabetes mellitus examination was performed in May 2007, and included an eye examination.  The examiner noted that the Veteran had been diagnosed with diabetes mellitus, and that there was no medical history of visual symptoms related to diabetes.  On funduscopic examination, both eyes were normal.  There were no cataracts.  Visual acuity was normal in both eyes, and reaction of pupils to light and accommodation was normal in both eyes.  Visual fields were grossly normal in both eyes.  The examiner indicated that there was no visual impairment.

At his January 2010 Board hearing, the Veteran testified that he had to use reading glasses, and he had a hard time seeing.  He stated that a VA doctor diagnosed him with diabetic retinopathy in July or August 2009. 

Pursuant to the Board's February 2010 remand, the RO obtained VA outpatient treatment records dated from June 2009 to March 2010.  Such records are negative for a diagnosis of diabetic retinopathy.

At a July 2010 VA eye examination, the examiner, an ophthalmologist, noted that the claims file and medical records were reviewed.  On examination, corrected visual acuity was 20/20 in each eye.  The assessment was best corrected visual acuity of 20/20 in both eyes with no diabetic retinopathy in both eyes.  No Goldman visual field was indicated at this time.  The examiner opined that the Veteran has no vision disability related to his diabetes mellitus at this time.  In a July 2010 addendum, the examiner opined that it is not as likely as not that the Veteran's eye condition is due to service-connected diabetes mellitus, and it is not as likely as not that the Veteran's diabetes mellitus aggravated any eye condition.  The Veteran has a refractive error that is correctable to 20/20 in both eyes and no diabetic retinopathy.

The Veteran has asserted that he incurred a vision disorder either during his period of active service or as a result of his service-connected diabetes mellitus.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.  However, here, the Veteran has not reported that he had symptoms of decreased vision ever since service; thus, continuity of vision symptoms since service is neither shown nor alleged.  

The Board finds that there is no medical evidence of a vision disorder in service, and no medical evidence demonstrating that the Veteran has any current vision disorder other than refractive error. The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has a hard time seeing, service connection for a vision disorder is not warranted in the absence of proof of a current disability.

Moreover, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  Thus, even if the medical evidence demonstrated that the Veteran currently has myopia, presbyopia, or astigmatism, such disorders are not capable of service connection.

The Board finds that the medical evidence as a whole does not show that the Veteran currently has a vision disorder that is related to service.

In summary, the record fails to show competent and probative evidence of a vision disorder and the preponderance of the evidence is against a finding that this claimed condition is due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a vision disorder is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


